Back to Form 8-K [form8-k.htm]
Exhibit 10.3
 
[Associate Version]

WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
effective as of _________________, by and between WellCare Health Plans, Inc., a
Delaware corporation (the “Company”), and ____________________ (the “Grantee”).


RECITALS


In consideration of services to be rendered by the Grantee as an employee of or
service provider to the Company or any of its Subsidiaries and to provide
incentive to the Grantee to remain with the Company or any of its Subsidiaries,
it is in the best interests of the Company to make a grant of Restricted Stock
Units to Grantee in accordance with the terms of this Agreement; and


The Restricted Stock Units are granted pursuant to the WellCare Health Plans,
Inc. 2004 Equity Incentive Plan (the “Plan”) which is incorporated herein for
all purposes.  The Grantee hereby acknowledges receipt of a copy of the
Plan.  Unless otherwise provided herein, terms used herein that are defined in
the Plan and not defined herein shall have the meanings attributable thereto in
the Plan.


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.           Award of Restricted Stock Units.  The Company hereby grants, on the
date set forth above, to the Grantee, _________ restricted stock units relating
to shares of common stock, par value $.01 per share, of the Company
(collectively, the “Restricted Stock Units”), which Restricted Stock Units are
and shall be subject to the terms, provisions and restrictions set forth in this
Agreement and in the Plan.  As a condition to entering into this Agreement, and
as a condition to the issuance of the Restricted Stock Units, the Grantee agrees
to be bound by all of the terms and conditions herein and in the Plan. The
purchase price per share of Restricted Stock Units is $.01 per share (the par
value of a share of common stock of the Company), which is deemed paid by the
Grantee’s prior services to the Company.


2.           Vesting of Restricted Stock Units.


(a)           Except as otherwise provided in Section 3 hereof, the following
table indicates each date upon which the Grantee shall become vested with
respect to the percentage of Restricted Stock Units granted as indicated beside
the date (each such date being a “Vesting Date”), provided that the Grantee’s
employment with the Company or any its Subsidiaries continues through and on the
applicable Vesting Date:

 
 

--------------------------------------------------------------------------------

 
 
Percentage of Restricted Stock Units
 
Vesting Date
                       

 
(b)           Except as otherwise provided in Section 3 hereof, there shall be
no proportionate or partial vesting of Restricted Stock Units in or during the
months, days or periods prior to the Vesting Date, and all vesting of Restricted
Stock Units shall occur only on the Vesting Date.


3.           Termination of Services.


(a)           Except as set forth below, upon the termination or cessation of
Grantee’s employment with, or provision of service to, the Company or any of its
Subsidiaries (the “Date of Termination”), for any reason whatsoever, any portion
of the Restricted Stock Units which are not yet then vested, and which does not
then become vested pursuant to this Section 3, shall automatically and without
notice terminate, be forfeited and become null and void.


(b)           Notwithstanding the foregoing, if the Grantee ceases to be an
employee of, or otherwise a service provider to, the Company or any of its
Subsidiaries, and the Grantee’s employment was terminated (i) by the Company or
a Subsidiary without Cause or (ii) by the Grantee for Good Reason, in either
case within twelve months after there is a Change in Control of the Company then
the unvested Restricted Stock Units shall become immediately vested as of the
Date of Termination.


(c)           Notwithstanding any other term or provision of this Agreement but
subject to the provisions of the Plan, the Committee shall be authorized, in its
sole discretion, to accelerate the vesting of all or any portion of the
Restricted Stock Units under this Agreement, at such times and upon such terms
and conditions as the Committee shall deem advisable.


4.           Delivery of Shares Pursuant to Vested Restricted Stock Units.  Upon
vesting of the Restricted Stock Units, shares equal to the number of vested
Restricted Stock Units will be delivered to the Grantee as soon as practicable
following the later of the Vesting Date.


5.           Rights with Respect to Restricted Stock Units.


(a)           The Grantee shall have none of the rights of a holder of shares of
common stock of the Company (other than the right to receive an amount equal to
dividends, if any, as may be declared by the Company from time to time) unless
and until the shares of common stock relating to the Restricted Stock Units have
been delivered to the Grantee.  The Company may in its sole discretion require
that dividends will be reinvested in additional restricted stock units at Fair
Market Value on the dividend payment date, subject to vesting and delivered at
the same time as the Restricted Stock Unit.

 
 

--------------------------------------------------------------------------------

 
 
(b)           If at any time while this Agreement is in effect (or Restricted
Stock Units granted hereunder shall be or remain unvested while Grantee’s
employment or provision of services continues and has not yet terminated or
ceased for any reason), there shall be any increase or decrease in the number of
issued and outstanding shares of the Company through the declaration of a stock
dividend or through any recapitalization resulting in a stock split-up,
combination or exchange of such shares, then and in that event, the Committee
shall make any adjustments it deems fair and appropriate, in view of such
increase or decrease, in the number of Restricted Stock Units then subject to
this Agreement.  If any such adjustment shall result in a fractional share, such
fraction shall be disregarded and no share will be issued in connection with
such fraction.


(c)           In the event of any merger, consolidation or other reorganization
in which the Company is not the surviving or continuing corporation or in which
a Change in Control is to occur, all of the Company’s obligations regarding the
Restricted Stock Units shall, on such terms as may be approved by the Committee
prior to such event, be assumed by the surviving or continuing corporation or
canceled in exchange for property (including cash).


(d)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock Units awarded hereunder, shall not affect in any manner the right, power
or authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, (ii) any merger, consolidation or
similar transaction by or of the Company, (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock Units and/or that would include, have or
possess other rights, benefits and/or preferences superior to those that the
Restricted Stock Units include, has or possesses, or any warrants, options or
rights with respect to any of the foregoing, (iv) the dissolution or liquidation
of the Company, (v) any sale, transfer or assignment of all or any part of the
stock, assets or business of the Company, or (vi) any other corporate
transaction, act or proceeding (whether of a similar character or otherwise).


6.           Transferability.  Unless otherwise determined by the Committee, the
Restricted Stock Units are not transferable.  The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Grantee.  Any attempt to effect a Transfer of any Restricted Stock Units
shall be void ab initio.  For purposes of this Agreement, “Transfer” shall mean
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, directly or indirectly,
and including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.

 
 

--------------------------------------------------------------------------------

 

7.           Tax Withholding Obligations.


(a)           The Grantee agrees as a condition of this grant to make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Restricted Stock Units or the Grantee’s acquisition of common
stock under this grant.  In the event that the Company determines that any tax
or withholding payment is required relating to this grant under applicable laws,
the Company will have the right to: (i) require that the Grantee arrange such
payments to the Company, or (ii) cause an immediate forfeiture of shares of
common stock subject to the Restricted Stock Units granted pursuant to this
Agreement in an amount equal to the withholding or other taxes due.  In
addition, in the Company’s sole discretion and consistent with the Company’s
rules and regulations, the Company may permit the Grantee to pay the withholding
or other taxes due as a result of the vesting of the Grantee’s Restricted Stock
Units by delivery (on a form acceptable to the Board) of an irrevocable
direction to a licensed securities broker selected by the Company to sell shares
of common stock and to deliver all or part of the sales proceeds to the Company
in payment of the withholding or other taxes. If the Grantee delivers to the
Company shares of common stock already owned by the Grantee as payment for any
withholding or other tax obligations, (i) only a whole number of share(s) of
common stock (and not fractional shares of common stock) may be delivered, (ii)
the Grantee must present evidence acceptable to the Company that the Grantee has
owned any such shares of common stock delivered (and that such delivered shares
of common stock have not been subject to any substantial risk of forfeiture) for
at least six months prior to the date of exercise, and (iii) common stock must
be delivered to the Company.  Delivery for this purpose may, at the election of
the Grantee, be made either by (A) physical delivery of the certificate(s) for
all such shares of common stock tendered in payment of the withholding or other
tax obligations, accompanied by duly executed instruments of transfer in a form
acceptable to the Company, or (B) direction to the Grantee’s broker to transfer,
by book entry, such shares of common stock from a brokerage account of the
Grantee to a brokerage account specified by the Company.  If shares are withheld
from the Grantee to pay any withholding or other tax obligations, only a whole
number of shares (and not fractional shares) will be withheld in payment.


(b)           Tax consequences on the Grantee (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock Units (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee.  The Grantee
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and the Grantee’s filing, withholding and payment (or
tax liability) obligations.


8.           Amendment, Modification and Assignment; Non-Transferability.  This
Agreement may only be modified or amended in a writing signed by the parties
hereto.  This Agreement (and Grantee’s rights hereunder) may not be assigned,
and the obligations of Grantee hereunder may not be delegated, in whole or in
part.  The rights and obligations created hereunder shall be binding on the
Grantee and his executors, administrators, heirs, successors and assigns of the
Company.

 
 

--------------------------------------------------------------------------------

 

9.           Complete Agreement.  This Agreement (together with those agreements
and documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.  No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either party which are
not set forth expressly in this Agreement.


10.           Miscellaneous.


(a)           No Right to Continued Employment.  This Agreement and the grant of
Restricted Stock Units hereunder shall not confer, or be construed to confer,
upon the Grantee any right to employment, or continued employment, with the
Company or any of its Subsidiaries.


(b)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company or any of its Subsidiaries from
adopting or continuing in effect other or additional compensation plans,
agreements or arrangements, and any such plans, agreements and arrangements may
be either generally applicable or applicable only in specific cases or to
specific persons.


(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).


(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
of its Subsidiaries and the Grantee or any other person.  To the extent that the
Grantee or any other person acquires a right to receive payments from the
Company or any of its Subsidiaries pursuant to this Agreement, such right shall
be no greater than the right of any unsecured general creditor of the Company.


(e)           Electronic Delivery and Signatures. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.  Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.

 
 

--------------------------------------------------------------------------------

 


(f)           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
(without reference to the conflict of laws rules or principles thereof).


(g)           Interpretation.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan adopted by the Committee as may be in effect from time to
time.  If and to the extent that this Agreement conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly. The Grantee
accepts the Restricted Stock Units subject to all of the terms, provisions and
restrictions of this Agreement and the Plan.  The undersigned Grantee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement.


(h)           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.


(i)           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at 8735 Henderson Road,
Renaissance One, Tampa, Florida 33634, or if the Company should move its
principal office, to such principal office, and, in the case of the Grantee, to
the Grantee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.


(j)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.


(k)           Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.


*  *  *  *  *



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.



 
WELLCARE HEALTH PLANS, INC
 
 
 
By: ______________________________
Name: Heath G. Schiesser
Title: President and Chief Executive Officer



Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement.


GRANTEE:




By: __________________________________
[Insert name of Grantee]